Citation Nr: 0001123	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under chapter 
1606, title 10, United States Code, in excess of 55 percent 
of established charges for a correspondence course.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran is a member of the Air National Guard and has 
established eligibility to receive educational benefit 
pursuant to chapter 1606, title 10, United States Code.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO granted an education assistance award in 
March 1998, and subsequently, by a September 1998 
determination, denied entitlement to educational assistance 
benefits in excess of 55 percent of the established charges 
for a correspondence course. 

Although the appellant has not requested equitable relief as 
such, it appears that she may be attempting to raise a claim 
for equitable relief on the basis that she relied on 
erroneous advice from VA employees.  If the appellant wishes 
to raise such a claim, she should contact the agency of 
original jurisdiction to clarify her intent.  


FINDING OF FACT

The appellant, who is a member of the Selected Reserve, 
enrolled in a correspondence course.


CONCLUSION OF LAW

A member of the Selected Reserves has no legal entitlement to 
educational benefits in excess of 55 percent of established 
charges for a correspondence course.  10 U.S.C.A. § 16131 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 21.7520, 21.7639(e) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a member of the Air National Guard.  
Educational benefits are available, under chapter 1606, title 
10, United States Code, to members of the Selected Reserve, 
which includes the reserve component in which the appellant 
serves, the Air National Guard.  10 U.S.C.A. §§ 16131, 16132 
(West 1991 & Supp. 1999); 38 C.F.R. § 21.7520(a).  

The essential facts in this case are not in dispute.  In 
December 1997, the appellant sought education benefits for a 
correspondence course.  The affirmation of enrollment 
initially submitted by the appellant did not conform to the 
requirements, but, after the appellant submitted a conforming 
affirmation of enrollment in March 1998, the grant of 
educational benefits was awarded.  The March 1998 award 
letter which is of record does not specify the amount of the 
benefit awarded.  The appellant sought additional information 
as to the amount of the education benefit awarded.  The 
appellant thereafter began receiving an educational award of 
55 percent of the established charge for the correspondence 
course in which she was enrolled.

The statutory provision governing education benefits which 
may be authorized for a member of the Selected Reserve states 
that educational assistance is payable to a person who is 
pursuing a program of education by correspondence.  Education 
assistance for a correspondence course is payable in an 
amount equal to 55 percent of the established charge which 
the institution requires nonveterans to pay.  10 U.S.C.A. 
§ 16131(e); 38 C.F.R. § 21.7639(e).  No exceptions or 
modifications to allow payment in excess of the 55 percent 
benefit for a correspondence course are provided in the 
statute or in the implementing regulation.  38 C.F.R. 
§ 21.7639 (1999).  Modifications to decrease the amount of 
assistance are applicable, such as if the eligible individual 
does not complete the course.  38 C.F.R. § 21.7639(e)(1)(C).

The Board notes the appellant's contention that she relied on 
erroneous information she received from VA employees as to 
the amount of the education benefits awarded.  She contends 
that she could have dropped the correspondence course before 
she incurred costs which would not be covered by an education 
benefit if accurate information had been provided before she 
proceeded with completion of the course.  She contends that 
she missed the deadline for dropping the course without 
incurring charges because she did not receive the correct 
information in a timely manner.  

However, in this case, the statute is dispositive as to the 
amount of educational assistance which may be authorized for 
the appellant's correspondence course.   The evidence of 
record establishes that the appellant is in receipt of the 
maximum assistance allowable by law, a benefit of 55 percent 
of the educational institution's charge for the 
correspondence course.  There is no legal basis for an award 
of benefits in excess of the amount allowed by statute.  In 
short, the appellant's appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).

As noted above, the statute does not provide an exception 
which allows a benefit in excess of 55 percent of established 
charges for a correspondence course under these, or any 
other, circumstances.  The Board further notes that, in the 
absence of authorizing statutory or regulatory authority, the 
Board may not award payment of educational assistance in 
excess of the amount authorized by statute.  See Zimick v. 
West, 11 Vet. App. 49, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  


ORDER

Denial of educational assistance benefits in excess of 55 
percent of established charges for a correspondence course, 
paid pursuant to chapter 16, title 10, United States Code, is 
proper, and the appeal is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

